Citation Nr: 0006036	
Decision Date: 03/07/00    Archive Date: 03/14/00

DOCKET NO.  96-16 579	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
improved death pension benefits, including the question of 
whether the overpayment was properly created.


ATTORNEY FOR THE BOARD

R. A. Caffery, Counsel


INTRODUCTION

The veteran served on active duty from March 1941 to December 
1945.  He died in February 1972.  The Regional Office (RO) 
has recognized the appellant as his surviving spouse.  

This is an appeal from an October 1995 decision by the 
Committee on Waivers and Compromises which denied entitlement 
to waiver of recovery of an overpayment of improved death 
pension benefits.  The basis for the decision was that there 
had been bad faith on the part of the appellant in creation 
of the overpayment by repeatedly failing to report her any of 
her earned income to the regional office.  The overpayment is 
in the amount of $16,702.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained by 
the regional office.

2.  The appellant had been in receipt of improved death 
pension as surviving spouse of the veteran for a number of 
years based on no income from any source before it was 
terminated in 1989.

3.  On an eligibility verification report dated in November 
1991, the appellant indicated that she had no wages or other 
income.  She stated that she had last worked in October 1991.

4.  Later in November 1991, the regional office reinstated 
the appellant's award of improved death pension, effective in 
December 1991, at the monthly rate of $413 based on no income 
from any source.

5.  On eligibility verification reports received in late 1992 
and late 1993, the appellant specifically denied having any 
income from any source, including wages.

6.  In May 1995, the regional office terminated the 
appellant's award of improved death pension, effective in 
February 1992, because it had been determined that she had 
earned income since that time.  The overpayment in question 
resulted from this action.

7.  The evidence indicates that the appellant's earned income 
since early 1992 has exceeded the maximum permitted for 
entitlement to improved death pension benefits.

8.  The evidence establishes that there was a willful intent 
on the part of the appellant to obtain or retain VA benefits 
to which she was not entitled.


CONCLUSIONS OF LAW

1.  The appellant has had no entitlement to improved death 
pension since 1992 since her countable earned income has been 
in excess of the maximum.  38 U.S.C.A. §§ 1503, 1541, 5107 
(West 1991); 38 C.F.R. §§ 3.23, 3.271 (1999).

2.  The appellant's overpayment of improved death pension may 
not be considered for waiver because it was created as a 
result of bad faith on her part.  38 U.S.C.A. §§ 5107, 
5302(c) (West 1991); 38 C.F.R. § 1.965 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The record reflects that the appellant had been in receipt of 
improved death pension benefits as surviving spouse of the 
veteran for a number of years.  Her awards had been based on 
no countable income from any source.  Her pension was 
terminated in 1989 because she was working, but it was 
resumed in late 1991 when she reported that her employment 
had terminated.  

In January 1995, the appellant was notified by the regional 
office that it had received information that she had been 
earning income since early 1992.  In May 1995, the regional 
office terminated the appellant's award of improved death 
pension, effective in February 1992, due to excess income.  
This action resulted in an overpayment in her account.

The appellant has questioned the creation of the overpayment 
indicating that she did not have significant income.  
However, the record reflects that she made well over $8,000 
in 1992 and was steadily employed since that time.  On a 
financial status report dated in August 1995, the appellant 
indicated that she had been employed from January 1992 to the 
present and was currently earning $627 per month.  The record 
indicates that the appellant was employed as of early 1992 
and that her wages for that year, and since, have exceeded 
the limits for a surviving spouse with no dependents for 
entitlement to improved death pension.  ($4,957 for 1992, 
$5,106 for 1993, $5,239 for 1994 and $5,386 for 1995)  The 
appellant has not reported any unusual medical expenses that 
might have reduced her countable income for 1992 or 
subsequent years.  Accordingly, the Board concludes that the 
appellant's award of improved death pension was properly 
terminated, effective in February 1992, due to excess income 
and the overpayment in question was properly created.  
38 U.S.C.A. §§ 1503, 1541; 38 C.F.R. §§ 3.23, 3.271.  The 
appellant was provided an audit of her account in June 1996 
showing the amounts paid during the period of the overpayment 
and did not question the total amount of the overpayment or 
$16,702.

As indicated previously, in its October 1995 decision, the 
regional Office Committee on Waivers and Compromises held 
that there had been bad faith on the part of the appellant in 
creation of the overpayment by failing to report her income 
to the VA.  Thus, her request for a waiver of recovery of the 
indebtedness was denied.

The law precludes waiver of recovery of an overpayment or 
waiver of collection of any indebtedness where there exists 
in connection with the claim for such waiver an indication of 
fraud, misrepresentation or bad faith on the part of the 
claimant.  38 U.S.C.A. § 5302(c).

In order to determine that bad faith exists, a willful intent 
on the part of the debtor must be proven.  The burden of 
proof lies solely with the VA.  Bad faith generally describes 
unfair or deceptive dealing by one who seeks to gain thereby 
at another's expense.  38 C.F.R. § 1.965.

In this case, the appellant reported on a November 1991 
eligibility verification report that she had no income from 
any source, including wages.  She indicated that she had 
resigned from her job and had last worked in October 1991.  
Accordingly, later in November 1991, her improved death 
pension was reinstated, effective in December 1991, based on 
her report of no countable income.  On her eligibility 
verification report dated in December 1992, she specifically 
denied that she any income from any source, including wages.  
On her eligibility verification report received in late 1993, 
she again stated that she zero income from any source, 
including wages.  However, as discussed previously, the 
record reflects that she was employed as of early 1992 and 
receiving wages.  The appellant had been advised that the 
rate of her VA pension was directly related to her income and 
that she had to notify the VA immediately if she received any 
income.  Thus, the appellant's statements on her 1992 and 
1993 eligibility verification reports that she had no income, 
including wages, were false.

The appellant has maintained that she was never informed of 
the guidelines for VA assistance and that she never had any 
intent to commit fraud or deceive anyone.  However, the 
appellant had repeatedly been advised that the rate of 
pension paid depended upon the amount of her income and she 
had been asked to immediately report any change in income to 
the VA.  She was also advised that her award was based on no 
countable income from any source, including wages, as 
reported by her.  The appellant had also submitted prior 
financial reports reflecting wages received by her and had 
been notified that her award had been amended based on the 
receipt of those wages.  The appellant, therefore, was aware 
or should have been aware that her 1992 and subsequent awards 
were based on incorrect financial information as submitted by 
her.  However, she continued to accept the improved death 
pension checks and utilize the proceeds.

In the Board's judgment, the facts in this case demonstrate a 
willful intent on the part of the appellant to obtain 
benefits to which she was not entitled under the law.  
Accordingly, the Board concludes that there was bad faith on 
the part of the appellant in creation of the overpayment in 
question.  Since the Board has found bad faith on the part of 
the appellant, waiver of recovery of the indebtedness is not 
in order regardless of any equitable consideration such as 
financial hardship which may exist.

The Board has carefully reviewed the entire record in this 
case; however, the Board does not find the evidence to be so 
evenly balanced that there is doubt as to any material issue.  
38 U.S.C.A. § 5107.



ORDER

The overpayment of improved death pension benefits was 
properly created.  Entitlement to waiver of recovery of the 
overpayment of improved death pension benefits is not 
established.  The appeal is denied.



		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals




 



